Interim Decision #2417

MATTER OF ROSARIO
In Deportation Proceedings
A-30143074
Decided by Board August 4, 1975
Conviction of "first degree manslaughter" (homicidio voluntario) in violation of section,635
of Title 33 of the Laws of Puerto Rico, is conviction of a crime involving moral turpitude.
CHARGE:

Order: Act of 1952—Section 241(a)(4) [8 U.S.C. 1251(a)(4)1—Convicted of crime involving moral turpitude committed within 5 years after
entry—First Degree Manslaughter
ON BEHALF OF FESPONDENT:

Richard Ramos-Algarin, Esquire
Box 7037
Barrio Obrero
Santurce, Puerto Rico 00916

This is an appeal from a decision of an immigration judge dated April
3, 1974 finding the respondent deportable under section 241(a)(4) of the
Immigration and Nationality Act and ordering his deportation to the
Dominican Republic. The appeal will be dismissed.
The respondent is a 58-year-old male alien who is a native and citizen
of the Dominican Republic. He was admitted to the United States as a
lawful permanent resident on November 27, 1970. On January 17, 1973,

the respondent was convicted of "First Degree Manslaughter"
(HomicidioVohattario) in the Superior Court, San Juan, Puerto Rico.
Section 241(a)(4) of the Act provides in part that an alien who has
been convicted of a crime involving moral turpitude committed within
five years after entry and sentenced to confinement for a year or more is
deportable. The crime for which the respondent was convicted was
committed on October 30, 1972 which was within five years of his entry.

On March 29, 1973 he was sentenced to confinement in prison for five
years, his sentence was suspended and he was placed on probation.
The only issue on this appeal is whether or not the crime for which the
respondent was convicted involves moral turpitude. Section 635 of Title
33 of the Laws of Puerto Rico provides:
"Manslaughter in the unlawful killing of a human being without malice. It is two kinds:
1. Voluntary—u3on sudden quarrel or heat or passion. 2. Involuntary— in the commis-

416

Interim Decision #2417
sion of an unlawful act, not amounting to a felony, or in the commission of a lawful act
which might produce death, in a unlawful manner, or without due caution or circumspection."

The indictment, the minutes of the trial and the sentence, all part of
the record of conviction refer to the crime here involved as "First
Degree Manslaughter" in English translation. Counsel for the respondent indicates that manslaughter is not divided into degrees under
Puerto Rican law, but is classified as voluntary or involuntary. Counsel
conceded that the respondent was convicted of voluntary manslaughter
but argues that voluntary manslaughter is not a crime involving moral
turpitude became it is an unlawful killing without malice.
This contention is without merit. It is well settled that voluntary
manslaughter—which, under Puerto Rican law is an intentional killing
of a human beings is a crime involving moral turpitude. Matter of Lopez,
13 I. & N. Dec. 725 (BIA 1971); Matter of B–, 4 I. & N. Dec. 493 (BIA
1951); cf. Matter of Glvicnaim, 15 L & N. Dec. 269 (BIA 1975).
The decision of the immigration judge was correct. Accordingly, the
appeal will be dismissed.
ORDER: The appeal is dismissed.

1 People V. Figueroa, 80 P.R.R. 317, 321(1958); el. People v. Cruz, 49 P.R.R. 637, 641
(1936); People v. Cortex, 42 P.R.R. 880, 887 (1981); see Aso Peopio v. Ortiz, 86 P.R.R. 431

(1962)

417

